Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s response on January 4, 2022 and in response to telephonic and electronic communications with Applicant’s representative, Elizabeth Almeter on May 2, 2022. See attached interview summary. 
	The information disclosure statement submitted on 11/12/2021 has been considered. 
	Claims 1-6, and 8-20 are pending. Claim 7 is cancelled. 
	This communication is further in response to the communication filed by Applicant on August 9, 2022 regarding a 312 amendment. The amendment is hereby entered. 

Reasons for Allowance
Claims 1-7, 29-33, 36-40 and 42 are allowed. 

Applicant’s arguments filed on August 9, 2022, regarding the 312 amendment have been considered. The amendments have been entered. 

Applicant’s arguments filed on January 4, 2022 regarding the title objection and claim objections have been considered and are withdrawn. 

Applicant’s arguments regarding claim rejection under 35 U.S.C. §112 have been fully considered and are determined to be persuasive. The rejection is withdrawn. 

Applicant’s arguments regarding claim rejection under 35 U.S.C. §101 have been fully considered and are determined to be persuasive. The rejection is withdrawn. 

	
Applicant’s arguments regarding claim rejection under 35 U.S.C. §102 have been fully considered and are determined to be persuasive. The rejection is withdrawn. 

Applicant’s arguments regarding double patenting rejection have been withdrawn in response to the filing of terminal disclaimer on 01/04/2022.

U.S. Patent Application Publication 2021/0297424 to Biyani et al. (Biyani), teaches using a digital wallet to settle a transaction using a decentralized peer-to-peer network and based on a group key generated by at least one peer node on the P2P network. More specifically, Biyani teaches managing and securing a distributed ledger for a decentralized peer-to-peer (p2p) network. The method receives an encrypted block and a group key generated by at least one peer node on the p2p network, wherein each peer node is IoT device and determines a virtual device block in a device chain on verifying the unique device ID, and address of a corresponding event chain associated with the virtual device block. Further, the method generates a transaction ID for a new transaction using the unique ID of the virtual device block and determines a valid event block in the event chain associated with the virtual device block for storing the new transaction and associated transaction ID. Further, the method updates the distributed ledger with the valid event block upon verification by one or more peer IoT devices of the p2p network. 
	Biyani only focuses on registering a user authenticating a user after the registration in order to insure the rightful user is the one performing a transaction. Before using the transaction, the user and the device must first be registered in the event chain 306, through an authentication procedure. In the case of the user, only the authorized user is authenticated using two-factor authentication technique to access the blockchain network. The user registration is initiated for every user and an account is created with user details such as a user ID, a password, a one-time password or a biometric authentication (fingerprint, iris, face recognition etc.) based on which the user verification is performed.
	Biyani also focuses on verifying the device / transaction based on verifying an event chain address, device chain, and transaction identifier. Once the validation is successful a valid event block is encapsulated as envelope for distributing to the peer nodes for verification or validation. 
	Biyani fails to teach determining currency in an account based on a public key and a plurality of digital wallet tiers, wherein each wallet tier is associated with an amount of digital currency. Biyani also fails to disclose requesting a password based on the plurality of tears and determining a tier based on a amount of digital currency. 

U.S. Patent Application Publication 2018/0240107 to Andrade (Andrade) teaches the claimed digital wallet comprising digital electronic funds and being part of a peer-to-peer network. Andrade teaches utilizing blockchain technology to settle a transaction using the digital wallet. The technology requiring private/public key pair and the ability to identify a digital wallet based on the key pair before settling a transaction and publishing the transaction on the blockchain in the P2P network. More specifically, Andrade teaches a method for personal/client identification and verification for transactions involving cryptography-based electronic money, the method being executed by a set of computer programs functioning as devices of a central governing body and a client device of a user, the method being characterized in that it comprises the steps of: receiving credentials, of a registrant, comprising at least two factor authentication credentials defining a multi-signature; verifying legal identity of the registrant; creating a personal/client account (108) for an individual successful registrant (109) with successful verification of legal identity (110) whereas the personal/client account facilitates mapping and storing the multi-signature of a currency address and legal identity of individual registrants (118); providing a registrant wallet comprising at least one unit of electronic money; recording ownerships of the at least one unit of electronic money into a transactions database (413) using the registrants' currency address (313); creating a multi-signature transaction, in a pay-to-script-hash format or any other compatible format (218), each requiring at least two private keys as approval signatures (219); restricting one of these private keys (219) to be an approval private key (406) from one of central approval servers (221); restricting the rest of the private keys (219) to be the registrant's private keys (222), which are stored in the client wallet (301, 223); sending the transaction request from the client wallet (301) to at least one of the central approval servers (401) in order to obtain the approval private key for signing the transaction (224); and broadcasting the approved transaction messages to all relay nodes in a transaction network (214).
Andrade fails to teach utilizing specific passwords in conjunction with specific wallet tier. 

U.S. Patent Application Publication 2016/0321441 to Tonoyan (Tonoyan) validates that the idea of requiring different levels of authentication based on the transaction value is well settled in the art. Tonoyan explicitly recites for example, in an application providing a payment system processing a transaction, the FAR/FRR requirement will typically be more rigorous then certain other tasks. Accordingly, when an application requesting a biometric authentication receives the match result and the level of confidence, the application will be able to utilize the level of confidence in order to determine whether the match result meets its requirements for FAR/FRR.

U.S. Patent 8195576 to Grigg et al. (Grigg) also teaches using different levels of authentication based on transaction amounts. Grigg also teaches determining user location / transaction location to further enhance transaction security. 

The claims are novel over the prior art. A combination of the above references or any other references would not be obvious to one of ordinary skill in the art. All arguments filed throughout the prosecution history are hereby incorporated in their entirety as further support for the reasons of allowance.

All Applicant’s arguments, response to arguments, and prior art relied upon or cited throughout prosecution is incorporated herewith. 
An extensive new search was carried out, including prior art, non-patent literature, foreign patent search, and an interference search. The latest search did not result in any findings that were determined to read on the claimed invention.
The references relied upon throughout prosecution, cited, and the newly cited references fail to disclose:
	
receiving a plurality of access criteria corresponding to a plurality of wallet tiers;
receiving a public/private key pair associated with the P2P network; retrieving digital currency holding information based on a public key of the public/private key pair; 
executing a network command to broadcast a network function request to the P2P network, the network function request including execution of a transfer of a first amount of digital currency; 
receiving, from the a user computing device through the an access criteria entry interface, an access criterion, wherein a first access criterion corresponds to a first wallet tier of the digital wallet interface and a second access criterion corresponds to a second wallet tier of the digital wallet interface; 
based on whether the access criteria provided by the user is the first access criterion or the second access criterion, providing access to the tier of the digital wallet interface corresponding to the access criterion provided by the user; 
authorizing the transfer of the first amount of digital currency based on the access criterion provided by the user and the public/private key pair; 
executing the transfer of the first amount of digital currency from the tier of the digital wallet corresponding to the access criterion provided by the user based on the authorizing, executing the transfer including adding a new block to a blockchain, the new block including a block hash including at least a digest of the network function request, and broadcasting the blockchain, including the new block, to each full node in the centralized P2P network.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        08/22/2022